Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAIL ACTION
This office action is in response to an application filed 03/06/2020 in which claims 1-4,10-12,15, 20-21, 24, 35-36, 38-40, 47, 49, 53 and 55 are pending ready for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 10, 11, 12, 20, 35, 36, 38, 39, 40, 47, 53, 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Wiggeren et al (US 2003/02203073 A1) in view of Robinson et al (US 2015/0285684 A1).
As to claims 1, 2, Van Wiggeren teaches an apparatus that can measure polarization and phase of light received from a sample (123), the apparatus comprising: (See Abstract ¶0013, ¶0021; Fig. 1a).
a light source (110) ; (See ¶0022 Lines 01-06; Fig. 1a).


a circular polarizer (162). (See ¶0023; Fig. 1a). (Claim 2).
Van Wiggeren does not explicitly teach a polarization imager comprising a first light sensor and a second light sensor having a polarization-sensitive focal plane array, the first light sensor and the second light sensor being situated to receive the at least one interfering, split beam output.
wherein the polarization-sensitive focal plane array comprises a circular polarizer. (Claim 2).
However, Robinson does teach in an analogous art a polarization imager (400) comprising a first light sensor (410) and a second light sensor (420) having a polarization-sensitive focal plane array, the first light sensor and the second light sensor being situated to receive the at least one interfering, split beam output; (See ¶0031, ¶0033, ¶0034; Fig. 4).
wherein the polarization-sensitive focal plane array.(See ¶0031, ¶0033, ¶0034; Fig. 4).
The focal plane arrays (410, 420) includes pixelated polarizers; therefore, they are also polarization-sensitive focal plane arrays and light sensors. 
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the apparatus of Van Wiggeren a polarization imager comprising a first light sensor and a second light sensor having a 
The advantage of this inclusion is to achieve minimum leakage of other polarized energy between adjacent pixels of the array.
As to claim 3, Van Wiggeren also teaches the apparatus of claim 1, wherein the polarization imager (170) further comprises a third light sensor (173), the second light sensor (172) and the third light sensor being situated to receive respective split beams from a beam splitter (150) or a polarizing beam splitter. (See ¶0022, ¶0023; Fig. 1a).
The Four-Way splitter (150) splits the light onto photodetectors (171, 171, 173, 174).
As to claim 10, Van Wiggeren when modified by Robinson teaches the apparatus of claim 3, in which this claim depends on.
Van Wiggeren teaches a circular polarizer (162) and a first (171), second (172, and third (173) light sensor. (See ¶0023; Fig. 1a). 
Van Wiggeren does not explicitly teach wherein at least one of the first, second, and third light sensors comprises a polarization sensitive focal plane array including a circular polarizer.
However, Robinson does teach in an analogous art a polarization sensitive focal plane array. (410, 420). (See ¶0031, ¶0033, ¶0034; Fig. 4).
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the apparatus of Van Wiggeren 
The advantage of this inclusion is to achieve minimum leakage of other polarized energy between adjacent pixels of the array.
As to claim 12, Van Wiggeren also teaches the apparatus, wherein the interferometer (190) comprises a first beam splitter (126) and a second beam splitter (127), wherein: (See ¶0022; Fig. 1a).
the first beam splitter (126) has a beam splitter plane, the first beam splitter being situated to reflect a first portion of the received light to a sample (123) and to reflect a second portion of the received light to a second beam splitter (127); and (See ¶0022; Fig. 1a).
the second beam splitter (127) has a beam splitter plane, the second beam splitter being situated to reflect a first portion of the reflected second portion of the received light to the first light sensor (171) and to reflect a second portion of the reflected second portion of the received light to the second light sensor (172). (See ¶0023 Lines 10-19; Fig. 1a)
As to claim 20, Van Wiggeren also teaches the apparatus of, further comprising a wave plate (161) situated to alter polarization of the split beam output transmitted to the first light sensor or the second light sensor (172). (See ¶0023 Lines 08-18; Fig. 1a).
As to claims 35, 36, 39, 40, Van Wiggeren teaches a method comprising splitting light received from a light source (110) into two or more split beams (126); (See ¶0022, ¶0023; Fig. 1a).

combining (128) light from the sample (123) into a combined, interfering light beam; (See ¶0022, ¶0023; Fig. 1a).
receiving the combined (150), interfering light beam with a first light sensor (171); and (See ¶0022, ¶0023; Fig. 1a).
receiving the combined (150), interfering light beam with a second light sensor (172); (See ¶0022, ¶0023; Fig. 1a).
a circular polarizer (162). (See ¶0023; Fig. 1a). (Claim 39).
further comprising receiving light from a sample (123) with a third light sensor (173). (See ¶0023; Fig. 1a). (Claim 40).
Van Wiggeren does not explicitly teach receiving the combined, interfering light beam with a second light sensor via a polarization sensitive focal plane array;
further comprising producing an interferogram of the combined interfering light beams onto the first light sensor. (Claim 36).
wherein the polarization sensitive focal plane array comprises a circular polarizer. (Claim 39).
further comprising receiving light from the sample with a third light sensor via a polarization sensitive focal plane array. (Claim 40).
However, Robinson does teach in an analogous art interfering light beam with a second light sensor (420) via a polarization sensitive focal plane array; (See ¶0031, ¶0033, ¶0034; Fig. 4).

Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the method of Van Wiggeren receiving the combined, interfering light beam with a second light sensor via a polarization sensitive focal plane array, further comprising producing an interferogram of the combined interfering light beams onto the first light sensor, wherein the polarization sensitive focal plane array comprises a circular polarizer, and further comprising receiving light from the sample with a third light sensor via a polarization sensitive focal plane array.
The advantage of this inclusion is to achieve minimum leakage of other polarized energy between adjacent pixels of the array.
As to claim 38, Van Wiggeren also teaches the method further comprising measuring phase of the received light at the first (171) and/or the second sensor (172) using data received from the first light sensor and the second light sensor. (See Abstract ¶0026 Lines 34-40; Fig. 1a).
As to claim 47,  Van Wiggeren also teaches method further comprising with a first beam splitter (126), reflecting a first portion of the received light from the light source (110) onto the sample (123) and reflecting a second portion of received light to a second beam splitter (127); and (See ¶0022; Fig. 1a).



As to claim 53, Van Wiggeren teaches method of manufacturing an apparatus that can measure polarization and phase of light received from a sample region (123), the method comprising: (See ¶0022, ¶0023; Fig. 1a).
coupling a light source (110) to an interferometer (190) situated to receive light generated by the light source, the interferometer being further situated to split (126) the received light into two or more split beam outputs; and (See ¶0022, ¶0023; Fig. 1a).
coupling (150) a polarization imager (170) comprising a first light sensor (171) and a second light sensor (172) being situated to receive a light beam from the sample region (123).
Van Wiggeren does not explicitly teach a method comprising a second light sensor having a polarization sensitive focal plane array to the interferometer.
However, Robinson does teach in an analogous art a method comprising a second light sensor (420) having a polarization sensitive focal plane array to the interferometer. (See ¶0031, ¶0033, ¶0034; Fig. 4).
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the method of Van Wiggeren a method comprising a second light sensor having a polarization sensitive focal plane array to the interferometer.

As to claim 55, Van Wiggeren also teaches the method, further comprising situating a first beam splitter (126) so as to reflect a first portion of light received from the light source (110) onto the sample region (123) and so as to reflect a second portion of light received from the light source to a second beam splitter (127); and (See ¶0022; Fig. 1a).
situating a second beam splitter (127) so as to reflect a first portion of the reflected second portion of the received light to the first light sensor (171) and further situating the second beam splitter so as to reflect a second portion of the reflected second portion of the received light to the second light sensor (172). (See ¶0023 Lines 10-19; Fig. 1a).


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Wiggeren et al in view of Robinson et al in further view of Levy (US 2007/0252988 A1).
As to claim 4, Van Wiggeren when modified by Robinson teaches the apparatus of claim 3, in which this claim depends on.
Van Wiggeren when modified by Robinson still do not explicitly teach wherein at least one of the second or the third light sensors comprises a phase-sensitive focal plane array.

Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the apparatus of Van Wiggeren when modified by Robinson wherein at least one of the second or the third light sensors comprises a phase-sensitive focal plane array.
The advantage of this inclusion is to allow spectrally resolved data simultaneously over a plurality of wavelength channels, over a plurality of wavelength channels, such as 320 wavelength channels, with a signal to noise ratio limited only by the laser noise.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Wiggeren et al in view of Robinson et al in further view of Wang (CN 103579276 A).
As to claim 11, Van Wiggeren when modified by Robinson teaches the apparatus of claim 3, in which this claim depends on.
Van Wiggeren when modified by Robinson still do not explicitly teach wherein at least one of the first, second, and third light sensors comprises a polarization sensitive focal plane array having a plurality of superpixels, each of the superpixels including three different orientations of a polarizer filter.
However, Wang does teach in an analogous art having a plurality of superpixels, each of the superpixels including three different orientations of a polarizer filter. (See ¶0007 ¶0014, ¶0016-¶0019)

The advantage of this inclusion is to achieve spectral filtering and polarization filtering functions through the metal medium micro-nano structure simultaneously for each pixel.


Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Wiggeren et al in view of Robinson et al in further view of Tansey (US 2005/0078295 A1).
As to claim 21, Van Wiggeren when modified by Robinson teaches the apparatus of claim 1, in which this claim depends on.
Van Wiggeren when modified by Robinson still do not explicitly teach an apparatus further comprising a quarter wave plate situated to shift phase of one of the split beam outputs by 90°.
However, Tansey does teach in an analogous art an apparatus further comprising a quarter wave plate situated to shift phase of one of the split beam outputs by 90°. (See Abstract ¶0011 Lines 12-22; Fig, 1).

The advantage of this inclusion is to be capable of receiving the horizontally-polarized reflected beam from the quarter-wave plate, and thereafter reflecting the horizontally-polarized reflected beam to the detector. This allows one to determining the displacement or location of a target.


Claim Objection for Dependent Claims

Claims 15, 24, 49 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claim 15, Even though Van Wiggeren when modified by Robinson teaches the apparatus of claim 12, neither prior art teaches alone or in combination wherein the interferometer further comprises a third beam splitter situated between the first beam splitter and the sample, the third beam splitter being situated to reflect a portion of light to a mirror in a movable reference arm.
As to claim 24, Even though Van Wiggeren when modified by Robinson teaches the apparatus of claim 11, neither prior art teaches alone or in combination wherein the 
a first superpixel of the block comprises a first polarization filter configured to transmit light of a first state of polarization and to substantially block light of a second state of polarization orthogonal to the first state; and
a second superpixel of the block comprises a second polarization filter configured to transmit light of a third state of polarization and to substantially block light of a fourth state of polarization orthogonal to the third state; and the first and third states of polarization are different.
As to claim 49, Even though Van Wiggeren when modified by Robinson teaches the method of claim 35, neither prior art teaches alone or in combination further comprising with a third beam splitter situated between the first beam splitter and the sample, reflecting a portion of light reflected from the sample onto a mirror in a movable reference arm.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR H NIXON whose telephone number is (571)272-4256.  The examiner can normally be reached on Monday to Thursday, 7am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR H NIXON/Examiner, Art Unit 2886                                                                                                                                                                                                        


/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2886